

115 HR 1707 IH: To apologize for the treatment of Italian Americans during World War II.
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1707IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Ms. Lofgren (for herself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo apologize for the treatment of Italian Americans during World War II.
	
		1.Apology for the treatment of Italian Americans during World War II
 (a)FindingsCongress finds the following: (1)Over 15 million Italians have immigrated to the United States since 1852.
 (2)Italian immigrants have provided a culture and heritage that has enriched American life. (3)The treatment of Italian Americans during World War II was authorized by the Act of July 6, 1798 (Chapter 66, Sec. 1; 1 Stat. 577; 50 U.S.C. 21; commonly known as the Alien Enemies Act).
 (4)Additional authority for the treatment of Italian Americans during World War II was based on Executive Order 9066 (7 Fed. Reg. 1407) and Executive Order 9102 (7 Fed. Reg. 2165).
 (5)These orders required Italian-born citizens and their families to carry identification cards, face travel restrictions, and obey curfews.
 (6)These orders authorized the seizure of personal property. (7)10,000 Italian Americans living on the West Coast were forced to leave their homes and were prohibited from entering coastal zones during World War II.
 (8)Thousands of Italian American immigrants were arrested and hundreds were interned in military camps during World War II.
 (9)The treatment of Italian Americans during World War II needs to be acknowledged in order to remember those whose lives were unjustly disrupted and whose freedoms were violated.
 (10)Acknowledging and apologizing for the treatment of Italian Americans during World War II would help repair the Italian American community and would discourage the occurrence of similar injustices and violations of civil liberties in the future.
 (b)Statement of CongressFor these fundamental violations of the basic civil liberties and constitutional rights of Italian Americans during World War II, Congress apologizes on behalf of the Nation.
			